              Case 1:20-cv-01488-EPG Document 20 Filed 09/10/21 Page 1 of 3


     DOLLY M. TROMPETER
 1
     CA Bar ID No. 235784
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 415-271-8604
 4
     Fax: 559-439-9700
 5   dolly@dollydisabilitylaw.com
     Attorney for Plaintiff
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                                       )   Case No. 1:20-cv-01488-EPG
10   Curtis Christopher Lee Jones,                     )
                                                       )   STIPULATION AND ORDER FOR
11                  Plaintiff,                         )   EXTENSION OF TIME
                                                       )
12          vs.                                        )
                                                       )
13   Kilolo Kijakazi, Acting                           )
     Commissioner of Social Security,                  )
14                                                     )
                                                       )
15                  Defendant.                         )
                                                       )
16                                                     )
                                                       )
17                                                     )
18
19
            IT IS HEREBY STIPULATED, by and between the parties through their respective
20
     counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
21
     from September 17, 2021 to October 17, 2021, for Plaintiff to serve on defendant with
22
     PLAINTIFF’S OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be
23
     extended accordingly.
24
            This is Plaintiff’s second request for an extension of time but first for this task. Plaintiff
25
     respectfully states that the requested extension is necessary due several merit briefs being due on
26
     the same week. Counsel has due two Reply Briefs, two Motions for Summary Judgment, four
27
     Opening Briefs, one Plaintiff’s Memorandum, and one Plaintiff’s Portion of Joint Submission
28



                                                   1
               Case 1:20-cv-01488-EPG Document 20 Filed 09/10/21 Page 2 of 3



 1   due the same week. Counsel requires additional time to brief the issues thoroughly for the
 2   Court’s consideration.
 3            Counsel has recently received a greater number of Answers and Certified Administrative
 4   Records from defendant in cases in this district, and the three other California Districts, each of
 5   which require settlement negotiations or merit briefing. Counsel has a greater than usual number
 6   of merit briefs due in September 2021. Thus, Counsel is requesting an extension into October
 7   2021 to accommodate the number of cases due in September 2021. Also, Counsel is in the process
 8   of increasing support staff to accommodate the increase in the number of cases at the briefing
 9   stage.
10            Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
11   and Court for any inconvenience this may cause.
12
                                           Respectfully submitted,
13
14   Dated: September 9, 2021      PENA & BROMBERG, ATTORNEYS AT LAW

15
                                       By: /s/ Dolly M. Trompeter
16
                                          DOLLY M. TROMPETER
17                                        Attorneys for Plaintiff

18
19
     Dated: September 9, 2021      PHILLIP A. TALBERT
20                                       Acting United States Attorney
                                         DEBORAH LEE STACHEL
21                                       Regional Chief Counsel, Region IX
22                                       Social Security Administration

23
                                       By: */s/ Chantal Jenkins
24                                        Chantal Jenkins
25                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
26                                        (*As authorized by email on September 9, 2021)
27
28



                                                  2
              Case 1:20-cv-01488-EPG Document 20 Filed 09/10/21 Page 3 of 3



 1                                            ORDER
 2          Pursuant to the stipulation of the parties (ECF No. 19), IT IS HEREBY ORDERED that
 3   Plaintiff shall file and serve an opening brief no later than October 17, 2021. All subsequent
 4   deadlines are extended accordingly.
 5
     IT IS SO ORDERED.
 6
 7
        Dated:     September 10, 2021                          /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
